Citation Nr: 1634381	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  10-24 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date later than May 1, 2003, for the removal of a dependent spouse, D, from the payment of VA compensation benefits.

2.  Entitlement to an effective date earlier than December 1, 2008, for the addition of a dependent spouse, L, to the payment of VA compensation benefits.

3.  Entitlement to an effective date earlier than December 1, 2008, for the addition of a dependent child, J, to the payment of VA compensation benefits.

4.  Entitlement to a disability rating in excess of 20 percent for lumbar strain with degenerative changes.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from September 1988 to August 1999. 

This matter comes to the Board of Veterans' Appeals (the Board) on appeal from a September 2009 determination and a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In the September 2014 rating decision, the RO denied entitlement to an increased rating for the lumbar spine disability.  In February 2015, the Veteran filed a timely notice of disagreement.  In August 2015, the RO issued a statement of the case on this issue and in September 2015 the Veteran filed a timely VA Form 9 on the issue.  Therefore, the issue of entitlement to an increased rating for the lumbar spine disability is before the Board and the issues are as stated on the first page of this decision.

In a June 2010 VA Form 9, the Veteran requested a Travel Board hearing but in another June 2010 VA Form 9, he stated that he did not want a Board hearing.  In a July 2010 statement, the Veteran indicated that he was withdrawing his request for a Travel Board hearing.  38 C.F.R. § 20.304(e) (2015).  In the September 2015 VA Form 9, the Veteran indicated that he did not want a Board hearing.  Therefore, no further development as to a Board hearing is necessary.

The issue of entitlement to an increased rating for radiculopathy of the right lower extremity has been raised by the record in a September 2015 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 
The issue of entitlement to an increased rating for the lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran and his spouse, D, divorced in March 2003.

2.  In November 2006, the Veteran and his spouse, L, got married.

3.  J is not the Veteran's biological child or adoptive child.

3.  June 2009 VA memos and a May 2010 statement of the case show that the date of claim for additional dependents is November 17, 2008.

4.  The weight of competent and probative evidence shows that on November 17, 2008, VA was first notified of the marriage of the Veteran to L and the existence of J. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date later than May 1, 2003, for the removal of a dependent spouse, D, from the payment of VA compensation benefits have not been met.  38 U.S.C.A. §§ 5101, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.501 (2015).

2.  The criteria for an effective date earlier than December 1, 2008, for the addition of a dependent spouse, L, to the payment of VA compensation benefits have not been met.  38 U.S.C.A. §§ 5101, 5103A, 5107, 5110; 38 C.F.R. §§ 3.31, 3.102, 3.401 (2015).

3.  The criteria for an effective date earlier than December 1, 2008, for the addition of a dependent child, J, to the payment of VA compensation benefits have not been met.  38 U.S.C.A. §§ 5101, 5103A, 5107, 5110; 38 C.F.R. §§ 3.31, 3.102, 3.401.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify was satisfied by letters in June 2009 and July 2009.  See 38 U.S.C.A. § 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The Veteran submitted copies of his divorce decree regarding his marriage to D, marriage certificate as to his marriage to L, and the custody-and-child-support agreement regarding J.  The Veteran also submitted a VA Form 21-626 (declaration of status of dependents).

Relevant law and regulations

An award of additional disability compensation for a dependent is effective from the latest of the following dates:  

(1) Date of claim.  This term means the following, listed in their order of applicability:  
(i) Date of veteran's marriage, or birth of his or her child, or adoption of a child, if the evidence of the event is received within one year of the event; otherwise, 
(ii) Date notice is received of the dependent's existence, if evidence is received within one year of the VA request.  
(2) Date dependency arises.  
(3) Effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action.
(4) Date of commencement of veteran's award.  

38 U.S.C.A. § 5110; 38 C.F.R. § 3.401(b).

Regardless of VA regulations concerning effective dates of awards, and except as provided in 38 C.F.R. § 3.31(c) (which does not apply in this case), payment of monetary benefits based on original, reopened, or increased awards of compensation, pension, dependency and indemnity compensation, or a monetary allowance under 38 U.S.C. chapter 18 for an individual who is a child of a Vietnam veteran may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31(a)(2).  The term "increased award" includes an award which is increased because of an added dependent.  38 C.F.R. § 3.31(b).

The effective date of discontinuance of compensation to a veteran by reason of a divorce of a dependent spouse shall be the last day of the month in which the divorce occurred.  38 C.F.R. § 3.501(d).

Analysis

Dependent spouse D

The divorce decree shows that the Veteran and his spouse, D, divorced in March 2003.  Based on the date of the divorce, the RO could have removed dependent spouse, D, from the payment of VA compensation benefits effective April 1, 2003, because April 1, 2003, was the first day of the month following the month in which the Veteran got divorced.  The RO instead stopped paying VA compensation benefits for D effective May 1, 2003, and the Veteran received one additional month of VA compensation benefits for a dependent spouse.

In his October 2009 notice of disagreement, the Veteran asserts that he submitted the divorce decree to VA in May 2003.  The Veteran is essentially claiming that VA lost his divorce decree.  Regardless of whether the Veteran informed VA of the divorce shortly after it happened, the effective date of the removal of a dependent spouse from the award of VA compensation benefits is based on the date of the divorce and not when VA was informed of the divorce.  

The Board concludes that the most credible and probative evidence weighs against a finding that the criteria for an effective date later than May 1, 2003, for the removal of a dependent spouse, D, from the payment of VA compensation benefits have been met.  Therefore, the preponderance of the evidence is against the claim, and it is denied.

Dependent spouse L

A marriage certificate shows that in November 2006 the Veteran and his spouse, L, got married.  The first question is whether VA was informed of this marriage within one year.

In an August 2009 statement, the Veteran indicated that he sent paperwork in 2006 to inform VA of a change in spouse status.  In his October 2009 notice of disagreement, the Veteran reported that he submitted a marriage certificate and a VA Form 21-686c (declaration of status of dependents) to VA in January 2007.

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992), the United States Court of Appeals for Veterans Claims (the Court) found that the presumption of regularity applied to VA.  The Court found that there is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  The presumption is not absolute; it may be rebutted by the submission of clear evidence to the contrary.  Once clear evidence is submitted, VA is no longer entitled to the benefit of the presumption and the burden shifts to VA to establish that a government official properly discharged his or her official duties. 

Applying the presumption of regularity to VA, there is no clear evidence to the contrary showing that the Veteran submitted evidence in late 2006 or January 2007 indicating that he had married L.  The Veteran has not submitted any evidence dated in late 2006 or January 2007, such as a return receipt, showing that he mailed information about his recent marriage to VA at that time.  Moreover, a June 5, 2009, letter from the RO to the Veteran reflects that as of that date the RO still thought the Veteran was married to D because the RO told him that failure to complete a VA Form 21-686c will result in the removal of his spouse, D, as a dependent.  There is not clear evidence showing that VA received evidence in late 2006 or January 2007 indicating that the Veteran had married L.  The weight of evidence shows that evidence was not received by VA within one year of the marriage in November 2006.  Therefore, the date of the claim cannot be the date of the marriage.

A review of the electronic claims file, to include the June 2009 VA memos and May 2010 statement of the case, shows that July 31, 2009, is the earliest date in which notice has been received of the existence of L as a dependent spouse.  Prior to that date, the RO thought that the Veteran was still married to D, as evidenced by the June 5, 2009, letter asking the Veteran to complete a VA Form 21-686c to keep his spouse, D, as a dependent.  Nonetheless, November 17, 2008, is the date VA received the claim.

The date of claim, November 17, 2008, is later than the date dependence arose - the date of marriage in November 2006.  The effective date for the grant of service-connected compensation benefits for a spouse cannot be August 13, 1999, the effective date of the qualifying disability rating for additional compensation for a dependent spouse or date of commencement of the Veteran's award, because August 13, 1999, predates the date of the marriage and the date of claim.  Pursuant to 38 C.F.R. § 3.401(b), the latest date of all possible dates for the award of service-connected compensation benefits for the dependent spouse L is November 17, 2008, the date of claim. 
Payment of VA compensation benefits for the dependent spouse L cannot be prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31(a)(2).  Therefore, the effective date for the payment of service-connected compensation benefits for the dependent spouse L is December 1, 2008.
 
To the extent the Veteran appears to be raising an argument couched in equity in that he was married to L prior to December 1, 2008, this argument is not relevant to this claim because the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey, 6 Vet. App. at 425 (1994).  As explained above, the Board has decided this case based on the law and regulations.  Specifically, the effective date of the grant of service-connected compensation for a spouse is based on the date that the claim was filed since no evidence of the marriage was received by VA within one year of the marriage.  38 C.F.R. § 3.401.  

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs against a finding that an effective date earlier than December 1, 2008, for the payment of service-connected compensation for the dependent spouse L is warranted.  Thus, the preponderance of the evidence is against the claim, and it is denied.

Dependent child J

The first question is whether J. is the biological or adoptive child of the Veteran.  The birth certificate of J does not show that the Veteran is her father.  The March 2002 custody-and-child-support agreement shows that the Veteran has acted as in loco parentis of J and that he was not identified as the biological or adoptive father of J.  There is no other evidence showing the Veteran is the biological or adoptive father of J.  In fact, in a June 2009 VA Form 21-686c (declaration of status of dependents), the Veteran denied that he is the biological or adoptive father of J. Thus, J is not the Veteran's biological child or adoptive child.

Though the Veteran had another child with J's mother, there is no evidence that the Veteran was ever married to J's mother.  In his June 2009 VA Form 21-686c (declaration of status of dependents), the Veteran did not report a marriage to J's mother.  As for J, he identified her in that form as his stepchild.  38 C.F.R. § 3.57 (2015).

The March 2002 custody-and-child-support agreement shows that the Veteran is to provide support to J.  In an August 2009 statement, the Veteran indicated that he sent paperwork in 2002 to inform VA of his daughter J and to add her to his award.  In his October 2009 notice of disagreement, the Veteran reported that he submitted the custody agreement and a VA Form 21-686c (declaration of status of dependents) to VA in August 2002.

Applying the presumption of regularity to VA, there is no clear evidence to the contrary showing that the Veteran submitted evidence in 2002 showing that he had legal obligations for the support of J.  The Veteran has not submitted any evidence dated in 2002, such as a return receipt, showing that he mailed information about his custody-and-child-support agreement to VA at that time.  Moreover, a June 5, 2009, letter from the RO to the Veteran reflects that as of that date the RO still thought the Veteran's only child was S (the biological child of the Veteran and J's mother) because the RO told him that failure to complete a VA Form 21-686c will result in the removal of his only child, S, as a dependent.  There is no clear evidence showing that VA received evidence in 2002 indicating that the Veteran had legal obligations for the support of J.  

A review of the electronic claims file, to include the June 2009 VA memos and May 2010 statement of the case, shows that July 31, 2009, is the earliest date in which it is unequivocal that notice has been received of the existence of J as a possible dependent child.  Prior to that date, the RO thought that the Veteran's only dependent child was S, as evidenced by the June 5, 2009, letter asking the Veteran to complete a VA Form 21-686c to keep his only child, S, as a dependent.  Nonetheless, November 17, 2008, is the date VA received the claim.

The date of claim, November 17, 2008, is later than the date dependence arguably arose - when the custody-and-child-support agreement was signed in March 2002.  The effective date for the grant of service-connected compensation benefits for a dependent child, J, cannot be August 13, 1999, the effective date of the qualifying disability rating for additional compensation for a dependent child or date of commencement of the Veteran's award, because August 13, 1999, predates the date arguably arose when the custody-and-child-support agreement was signed in March 2002.  Pursuant to 38 C.F.R. § 3.401(b), the latest date of all possible dates for the grant of service-connected compensation benefits for the dependent child J is November 17, 2008, the date of claim. 

Payment of VA compensation benefits for the dependent child J cannot be prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31(a)(2).  Therefore, the effective date for the payment of service-connected compensation benefits for the dependent child J is December 1, 2008.
 
To the extent the Veteran appears to be raising an argument couched in equity in that he had a legal obligation for J prior to December 1, 2008, that argument is not relevant to this claim because the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey, 6 Vet. App. at 425 (1994).  As explained above, the Board has decided this case based on the law and regulations.  Specifically, the effective date of the award of service-connected compensation for a dependent child is based on the date that the claim was filed since no evidence of  the existence of J as a dependent child was received prior to that date.  38 C.F.R. § 3.401.  

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs against a finding that an effective date earlier than December 1, 2008, for the payment of service-connected compensation for the dependent child J is warranted.  Thus, the preponderance of the evidence is against the claim, and it is denied.


ORDER

Entitlement to an effective date later than May 1, 2003, for the removal of a dependent spouse, D, from the payment of VA compensation benefits is denied.

Entitlement to an effective date earlier than December 1, 2008, for the addition of a dependent spouse, L, to the payment of VA compensation benefits is denied.

Entitlement to an effective date earlier than December 1, 2008, for the addition of a dependent child, J, to the payment of VA compensation benefits is denied.


REMAND

The Veteran underwent a VA examination for his lumbar spine disability in July 2014.  In his September 2015 VA Form 9, the Veteran argued that he should be reexamined since he did not have a back brace at the time of the VA examination.  He asserted that his activities have been very limited since he was issued a back brace.  The medical evidence shows that the Veteran was issued a back brace since the VA examination in July 2014.  Given that evidence of possible worsening, a new examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his lumbar spine disability and obtain any identified records.  Regardless of his response, obtain all records from the Lebanon VA Medical Center from June 2015 to the present.

2.  After the development in 1 has been completed, schedule the Veteran for an examination to determine the nature and extent of his lumbar strain with degenerative changes.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his lumbar strain with degenerative changes.

3.  After completing the above action, the AOJ should readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


